Citation Nr: 0620113	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1984 rating decision granting a 10 percent 
evaluation for residuals of a craniotomy.

2.  Whether there was CUE in a September 1999 rating decision 
assigning an effective date of August 1993 for a 50 percent 
rating for loss of skull.

3.  Whether there was CUE in a September 1999 rating decision 
assigning an effective date of August 1993 for a 10 percent 
rating for residuals of a forehead scar.

4.  Entitlement to an effective date earlier than February 
16, 1999, for a 20 percent rating for the service connected 
residuals of a fractured left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1983.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the Board in September 2003, and 
the claims were remanded in June 2004.  As part of the 
remand, the RO was directed to adjudicate a claim for CUE in 
the February 1984 rating decision.  The claims of CUE in a 
September 1999 rating decision were held in abeyance pending 
resolution of the claim for CUE in the February 1984 
decision.  

By decision dated in September 2004, the RO denied the claim 
for CUE in the February 1984 decision.  The veteran submitted 
a notice of disagreement, and a statement of the case was 
issued, followed by a timely substantive appeal.  Therefore, 
the issue is ready for appellate review.

On a final procedural note, the judge who conducted the 
initial Board hearing subsequently retired and another Board 
hearing was conducted by the undersigned Veterans Law Judge 
in October 2005.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  The veteran alleged CUE in a February 1984 rating 
decision, which granted a 10 percent evaluation for residuals 
of craniotomy.

2.  The veteran has failed to show outcome-determinative 
error in the February 1984 rating decision.

3.  The veteran alleged CUE in a September 1999 rating 
decision which assigned effective dates of August 1993 for a 
50 percent rating for loss of skull and for a 10 percent 
rating for residuals of a forehead scar.

4.  The veteran has failed to show outcome-determinative 
error in the September 1999 rating decision.

5.  At the October 2005 hearing before the Board, prior to 
the promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to an effective date 
earlier than February 16, 1999, for a 20 percent rating for 
the service connected residuals of a fractured left clavicle.


CONCLUSIONS OF LAW

1.  The claim of CUE in a February 1984 rating decision 
granting a 10 percent evaluation for residuals of a 
craniotomy is denied.  38 U.S.C.A. §§ 5103(a), 5103A, 5109A 
(West 2002); 38 C.F.R. §§ 3.105, 3.303 (2005).

2.  The claim of CUE in a September 1999 rating decision 
assigning an effective date of August 1993 for a 50 percent 
rating for loss of skull is denied.  38 U.S.C.A. §§ 5103(a), 
5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2005). 

3.  The claim of CUE in a September 1999 rating decision 
assigning an effective date of August 1993 for a 10 percent 
rating for residuals of a forehead scar is denied.  38 
U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2005).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an effective date 
earlier than February 16, 1999, for a 20 percent rating for 
the service connected residuals of a fractured left clavicle 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2005) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges CUE in February 1984 and September 1999 
rating decisions.  For the reasons set forth below, the Board 
concludes that the veteran has failed to meet his burden to 
show that the RO committed CUE and, as such, the claims are 
denied.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

In addition, the mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).   Further, VA's breach of the duty to assist cannot 
form a basis for a claim of CUE.  Counts v. Brown, 6 Vet. 
App. 473, 480 (1994).  Similarly, neither can broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.



February 1984 Rating Decision

The record before the RO at the time of the February 1984 
rating decision included the veteran's claim filed in October 
1983 for service connection for head trauma with left frontal 
intracerebral hematoma, fracture with left intracerebral 
hematoma, buzzing ears, loss of memory, headaches, and low 
back pain.

Service medical records reflected that the veteran was 
involved in a bicycle accident in early June 1982.  He 
apparently drove his bicycle into a guard rail while going 
downhill at a high rate of speed.  He was reportedly 
conscious but confused at the scene.  He was hospitalized and 
became increasing more disoriented and lethargic.  An initial 
skull X-ray showed a questionable occipital fracture.  

He required an emergency CT scan, which showed a very large 
left frontal intracerebral clot with a shift of the 
ventricular system.  He was taken immediately to surgery and 
underwent a left frontal craniotomy with evacuation of the 
intracerebral hematoma.  He improved rapidly and was 
ultimately discharged to duty.

In the October 1983 service separation examination, the 
veteran's neurological system was normal but it was noted 
that he had a status/post open depressed left frontal skull 
fracture with left frontal lobe contusion/encephalomalacia.

In a January 1984 VA examination, the examiner noted the 
veteran's history of a bicycle accident with left frontal 
craniotomy and evacuation of intracerebral hematoma.  
Physical examination revealed a craniotomy scar almost 
entirely hidden by hair, and a small depression in the skull 
in the left frontal region.  After a neurological 
examination, the final diagnoses included history of 
occipital skull fracture with left frontal intracerebral 
hematoma evacuated by surgery.  A skull series report 
indicated a right frontal craniotomy and no other 
abnormalities.

In February 1984, the RO reviewed the service medical records 
and post-service VA examination and granted the veteran's 
claim of service connection for residuals of craniotomy and 
assigned a 10 percent rating effective from October 1983, the 
day after the veteran's release from military service.

The veteran now claims that the RO committed CUE in the 
February 1984 rating decision by not granting service 
connection for loss of skull bone.  The Board notes that a 
CUE claim must be addressed in the context of the laws and 
regulations in effect at the time of the rating being 
challenged.  

At the time of the initial rating, the RO rated the veteran 
under Diagnostic Codes (DCs) 8045-9304, which provided for a 
10 percent rating with purely subjective complaints such as 
headaches, dizziness, insomnia, etc.  The regulations 
indicated that this rating would not be combined with any 
other rating for a disability for brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 were not assignable in the absence of a diagnosis of 
non-psychotic organic brain syndrome with brain trauma.  See 
38 C.F.R. §§ 4.124a, 4.132, DCs 8045, 9304 (1983).

The regulations also provided for a rating for loss of part 
of the skull under DC 5296, depending on whether the 
disability was with or without a brain hernia, and on the 
size of the area lost.  It does not appear that the RO 
considered this regulation, which the veteran now contests.  
See 38 C.F.R. § 4.73, DC 5296 (1983).

In this case, the Board finds that the February 1984 rating 
action was final.  Specifically, the claims file contains a 
February 1984 letter from the RO to the veteran informing him 
of the grant of his service connected claim for "traumatic 
brain disease" and the 10 percent rating then-assigned.  
Further, there is no indication that the letter was 
undeliverable, nor has the veteran so claimed. Therefore, the 
Board concludes that the veteran received proper notice of 
the decision and the claim became final when he did not 
timely disagree.  38 C.F.R. § 19.129 (1983).

Turning now to the merits of the veteran's claim, the Board 
finds that the February 1984 rating action was not CUE.  
First, the Board notes that the RO reviewed the service 
medical records and post-service VA examination and related 
that an EEG (electroencephalogram) was normal and that there 
was no diagnosis of organic brain syndrome.  Based on 
subjective complaints of tinnitus and headaches, a 10 percent 
rating was assigned under DCs 8045-9304.    

In order to meet the standard of CUE, the Board must find 
that either the correct facts were not before the adjudicator 
or the regulatory provisions were incorrectly applied.  In 
this case, the Board finds that neither of those situations 
was present as they relate to the RO's February 1984 
decision.  

At the most recent hearing before the Board, the veteran 
maintained that he has always had a hole in his skull as a 
result of the in-service surgery and that the initial rating 
decision should have considered loss of skull bone and 
granted a 50 percent rating effective to the date of military 
discharge.  However, the evidence before the RO in 1984 did 
not support such a determination.  

While the evidence showed that the veteran underwent a 
craniotomy, the evidence did not indicate that he either 
surgically or traumatically suffered from loss of actual 
bone.  By definition, a craniotomy is an opening into the 
skull; it does not signify, in and of itself, that bone was 
surgically removed permanently.  Accordingly, it was not 
unreasonable for the RO to conclude that DC 5296 (skull, loss 
of part of, both inner and outer tables) was not applicable 
to the veteran's claim.  

There is no question that all the medical evidence was before 
the RO, including service medical records, the in-service 
hospitalization report, and post-service VA examination, and 
that the adjudicator reviewed and considered all the evidence 
then of record.  

In this case, the RO weighed the facts, which were supported 
by the record, and considered the law in relationship to the 
facts shown.  Therefore, under the appropriate laws and 
regulations, such an assertion can not form a basis for CUE.  
See Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 480.  
Accordingly, the Board finds that the claim of CUE as to the 
February 1984 rating decision must be denied.

Next, while the veteran eventually received a service 
connection award for loss of skull, the fact that he is now 
receiving service connection benefits does not alter the 
outcome of the CUE claim.  Since the RO's February 1984 
decision, the evidence in support of the veteran's claim has 
changed.  Indeed, one of the reasons for the ultimate grant 
of a separate service-connection disability for loss of skull 
was the fact that the veteran underwent a subsequent 
cranioplasty in August 1993 and part of his skull was 
actually removed.  As a result, he was awarded a 50 percent 
disability based on loss of skull effective the date of 
surgery.  

Significantly, this evidence post-dated the RO's February 
1984 decision.  While it supported the award of separate 
service connection for loss of skull, it was not of record 
nor applicable at the time of the February 1984 decision.  A 
determination that there was a "clear and unmistakable 
error" must be based on the record and law that existed at 
the time of the prior decision, and subsequently-developed 
evidence is not germane to the issue.  See Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).  Therefore, the Board finds 
that the claim of CUE in the February 1984 rating decision 
must be denied.

September 1999 Rating Decision

Having determined that there was no CUE in the February 1984 
rating decision, the Board now turns to the claims of whether 
there was CUE in a September 1999 rating decision which 
separated the veteran's single service-connected status/post 
craniotomy disability into four separate entities (loss of 
skull, headaches, tinnitus, and forehead scar) and assigned 
an effective date of August 31, 1993, for all four.  The 
veteran asserts CUE in assigning the August 1993 effective 
date in the claims for loss of skull and forehead scar.  

As above, the CUE claim must be addressed in the context of 
the laws and regulations in effect at the time of the rating 
being challenged.  Like the current regulations, the 
regulations in 1999 provided that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after a final disallowance (where the reopening is not due to 
new service medical records), or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever was later.  38 C.F.R. § 3.400 (1999) 
(emphasis added).  

The effective date may also be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim was received within one year from 
the date of the increase.  38 C.F.R. § 3.400 (o)(2) (1999).  
VA medical records could form the basis of an informal claim 
for increased benefits where a formal claim of service 
connection had already been allowed.  38 C.F.R. § 3.157 
(1999).

In this case, the Board finds that the September 1999 rating 
action was final.  Specifically, the claims file contains a 
September 1999 letter from the RO to the veteran informing 
him that his disability had been evaluated separately and of 
the effective dates.  Further, there is no indication that 
the letter was undeliverable, nor has the veteran so claimed. 
Therefore, the Board concludes that the veteran received 
proper notice of the decision and the claims became final 
when he did not timely disagree.  38 C.F.R. §§ 20.302, 
20.1103 (1999).  Turning now to the merits of the veteran's 
claim, the Board finds that the September 1999 rating action 
was not CUE.  

The Board notes that medical evidence associated with the 
claims file prior to August 1993 focused essentially on non-
related medical complaints and claims.  To the extent that 
the veteran's in-service craniotomy was noted, it was 
reported as a matter of past medical history.  

Significantly, a hospital discharge summary indicated a past 
medical history that the veteran suffered a head injury with 
left frontal craniotomy with evacuation of subdural hematoma 
in 1982.  He reportedly continued to experience headaches 
associated with movement of the bone flap underneath the skin 
and was admitted for an elective cranioplasty and underwent 
surgery on August 31, 1993.  A surgical pathology report 
shows that a thin portion of the veteran's cranium was 
removed measuring 6 X 5.4 X 0.2 cm. in size.  

Additional evidence before the RO at the time of the 
September 1999 decision included a February 1994 VA 
diseases/injuries of the brain examination and multiple 
outpatient treatment records dated after August 1993.  

In this case, the Board finds that the veteran has failed to 
show outcome-determinative error in the September 1999 rating 
decision on the basis that the evidence did not show loss of 
skull until August 31, 1993, the date of surgical removal of 
part of the veteran's skull.  This is the first evidence by 
which it was factually ascertainable that the veteran's 
status/post craniotomy warranted a separate evaluation for 
loss of skull.  The evidence does not show entitlement to a 
separate rating for loss of skull prior to the surgical 
procedure on August 31, 1993.  Therefore, it was not 
unreasonable for the RO to establish an effective date of 
August 31, 1993, the date of surgery, for loss of skull.  

Further, the evidence is essentially devoid of a reference to 
the veteran's forehead scar prior to August 1993.  At the 
time of the August 1993 surgery, the attending physician 
noted an old scar in the left frontal region without evidence 
of infection.  At a personal hearing in September 1999, the 
veteran maintained that his forehead scar warranted a 10 
percent evaluation.  The hearing officer observed a 3-inch 
scar on the veteran's forehead and indicated that, based on 
his own observation, a 10 percent rating was warranted for 
disfigurement.

There is no question that all the medical evidence was before 
the RO adjudicator in September 1999, including the 1993 
hospital records, multiple outpatient treatment records, the 
veteran's personal hearing testimony, and the hearing 
officer's observation of the veteran, and that the 
adjudicator reviewed and considered all the evidence then of 
record.  In this case, the RO weighed the facts, which were 
supported by the record, considered the appropriate law and 
regulations in relationship to the facts shown, and assigned 
an effective date of August 31, 1993.

Therefore, under the appropriate laws and regulations, such 
an assertion cannot form a basis for CUE.  See Caffrey, 6 
Vet. App. at 384; Counts, 6 Vet. App. at 480.  Accordingly, 
the Board finds that the claims of CUE as to the September 
1999 rating decision as it concerns the assignment of an 
effective date of August 31, 1993, for the grant of a 
separate evaluation for loss of skull and for a forehead scar 
must be denied.

Finally, the Board notes that while it has considered the 
application of the Veterans Claims Assistance Act (VCAA) and 
the regulations promulgated with respect thereto, the U.S. 
Court of Appeals for Veterans Claims held in Parker v. 
Principi, 15 Vet. App. 407 (2002) that the VCAA was not 
applicable to claims for CUE in an RO decision.  See also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does not 
apply to motions for CUE).  As the regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.

Entitlement to Earlier Effective Date for 20 Percent Rating 
for Left Clavicle

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At the October 2005 hearing before the Board, the veteran 
indicated his intent to withdraw the claim of an earlier 
effective date for a left clavicle disability.  Specifically, 
it was noted:

[Judge]:  Okay.  Do we have this clavicle 
fracture issue, earlier effective date?

***

[Veteran's Representative]:  Do you want 
to withdraw that issue?

***

[Judge]:  We have entitlement to an 
effective date prior to February 1999 for 
20 percent evaluation -

***

[Veteran's Representative]:  So do you 
want to continue that specific issue on 
appeal or and discuss it right now or is 
it your intention that you just - are you 
satisfied, do you want to withdraw it or 
what do you want to do?

***

Veteran:  No, I want to withdraw that 
one.


A reasonable reading of the transcript indicates the 
veteran's intent to withdraw the issue of entitlement to an 
effective date earlier than February 16, 1999, for a 20 
percent rating for the service connected residuals of a 
fractured left clavicle.

As the veteran has withdrawn the appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

On a final note, at the October 2005 hearing, the veteran 
also purported to withdraw the issue of entitlement to an 
earlier effective date than October 31, 1994, for the grant 
of a 10 percent rating for a hairline scar, residual of a 
cranioplasty.  However, as that issue was never formally 
appealed (he indicated his satisfaction with the decision at 
the hearing and never submitted a substantive appeal), the 
issue need not be formally withdrawn.




ORDER

The claim for CUE in a February 1984 rating decision granting 
a 10 percent evaluation for residuals of craniotomy is 
denied.

The claim for CUE in a September 1999 rating decision 
assigning an effective date of August 1993 for a 50 percent 
rating for loss of skull is denied.

The claim for CUE in a September 1999 rating decision 
assigning an effective date of August 1993 for a 10 percent 
rating for residuals of a forehead scar, is denied.

The claim of entitlement to an effective date earlier than 
February 16, 1999, for a 20 percent rating for the service 
connected residuals of a fractured left clavicle is dismissed 
without prejudice. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


